ORDER
Pursuant to the provisions of S.C. Const. Art. V, § 4,
IT IS ORDERED THAT the membership of the Probate Court Judges Advisory Committee shall be composed of the following: a ten member body, consisting of five at-large members and the five officers of the S.C. Association of Probate Judges. The at-large representatives shall serve a two-year term ending October 31, 2017 as listed below. Further, the representatives from the S.C. Association of Probate Judges shall serve a term that coincides with their respective term in office.

At-Large representatives:

The Honorable Amy W. McCulloch, Richland County, Chairperson
*276The Honorable Ponda A. Caldwell, Spartanburg County
The Honorable Debora A. Faulkner, Greenville County
The Honorable Kenneth E. Johns, Jr., Oconee County
The Honorable Kelly Baker Nobles, Newberry County

S.C. Association of Probate Judges Officers:

President
1st Vice President
2nd Vice President
Secretary-Treasurer
Immediate Past President
The committee shall provide advice and recommendations regarding the improvement of justice in the Probate Courts of South Carolina. This Order is effective immediately.
IT IS SO ORDERED.
s/Costa M. Pleicones
Costa M. Pleicones
Chief Justice of South Carolina